BLODGETT, P. J.
Heard upon demurrers of defendant to both counts of the declaration.
Action to recover rent for occupation of real estate.
Plaintiffs, with the exception of Ro-senfield, are tenants in common.
Iiosenfield is administrator of Thomas E. Quillen, in his lifetime holder of the fee.
The Court fails to see under the allegations in the two counts that the administrator is a proper party to the action.
Demurrer to both counts sustained upon the ground that the parties are improperly joined.
Demurrers on other grounds overruled.